NONPRECEDENTIAL DISPOSITION
                                To be cited only in accordance with
                                        Fed. R. App. P. 32.1


              United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois  60604

                                      Submitted May 20, 2009
                                     Decided December 4, 2009

                                                  Before

                               FRANK H. EASTERBROOK, Chief Judge

                               JOEL M. FLAUM, Circuit Judge

                               ANN CLAIRE WILLIAMS, Circuit Judge

No. 09‐1091

JOSEPH A. KAYE,                                            Appeal from the United States District
                         Plaintiff‐Appellant.              Court for the Eastern District of
        v.                                                 Wisconsin.

MICHAEL D’AMATO, et al.,                                   No. 05 CV 982
              Defendants‐Appellees.
                                                           Joseph P. Stadtmueller,
                                                           Judge.



                                                O R D E R

       Joseph Kaye filed suit against Michael D’Amato, Julilly Kohler, Lincoln Fowler, Shirley
Ferguson, and Lisa Christopherson, alleging violations of the Racketeer Influenced and Corrupt
Organizations  Act  (“RICO”),  18  U.S.C.  §§  1962(b)‐(d),  and  its  state  law  counterpart,  the
Wisconsin Organized Crime Control Act (“WOCCA”), Wis. Stat. §§ 946.80‐88 (2005).  Kaye, an
attorney  and  real  estate  developer,  claims  he  was  wrongfully  denied  the  opportunity  to
purchase a certain parcel of land owned by the City of Milwaukee because of Defendants’
participation  in  an  illicit  land  swap  agreement.    He  also  alleges,  in  connection  with  this
questionable exchange of land, that Defendants conspired to rig a neighborhood association
election  in  order  to  maintain  control  over  decisions  regarding  the  development  of  land  in
Milwaukee’s East Village Neighborhood.  The district court granted Defendants’ motion to
No. 09-1091                                                                                            2


dismiss for failure to state a cause of action and imposed sanctions under Federal Rule of Civil
Procedure 11.  Kaye v. D’Amato, 2008 WL 5263746 (E.D. Wis. Dec. 18, 2008).  Kaye appeals both
orders.

        Because we find that Kaye cannot satisfy RICO’s continuity requirement, we AFFIRM
the district court’s orders dismissing the complaint and imposing sanctions.

                                            I. Background

        Milwaukee’s Department of City Development (“DCD”) and its two sub‐departments,
the  City  Planning  Commission  (“CPC”)  and  the  Redevelopment  Authority  of  the  City  of
Milwaukee  (“RACM”),  handle  decisions  regarding  city‐owned  real  estate.    All  matters
administered by the DCD and its sub‐departments, including zoning changes or exemptions,
blight  designations,  and  sales  of  city‐owned  land,  require  the  approval  of  the  Common
Council’s  sub‐committee  for  Zoning,  Neighborhoods,  and  Development  (“ZND”).
Development  decisions  in  Milwaukee’s  Third  Aldermanic  District,  called  the  East  Village
Neighborhood, require the additional endorsement of the East Village Association (“EVA”).

        Defendants held seats on the boards of these entities: Kohler was a Commissioner at the
CPC; Fowler was a Commissioner at the RACM; Ferguson and Christopherson were directors
of the EVA; and D’Amato was both the alderman of the Third Aldermanic District and the
chairman of the ZND.  Kaye alleges that Defendants’ positions of authority on these boards and
their collaboration with each other led to their control over the DCD and EVA, which, in turn,
allowed  them  to  control  the  sales  and  land  development  decisions  in  the  East  Village
Neighborhood.  

        A.      The Land Sales

        In March 2004, Kaye attempted to purchase a city‐owned parcel of land called Kane
Place, which is located in the East Village Neighborhood.  He alleges the RACM and DCD
refused to sell him Kane Place because the land had been promised to Kohler and had been
held for her by the DCD, tax free, since 2000.  According to Kaye, his proposal for the land was
“better” and $500 higher than Kohler’s.  Kaye contends that the CPC and ZND improperly
declared  Kane  Place  blighted  and  conveyed  it  to  the  RACM  in  order  to  privately  sell  it  to
Kohler.  Kohler eventually acquired Kane Place, and various benefits associated with the land,
after receiving the required approval of Defendants acting in their official positions.

      Kaye alleges that, contemporaneous with the sale of Kane Place to Kohler, the CPC sold
another city‐owned property, Humboldt Boulevard, in a private sale to a company owned by
Fowler.  Kaye alleges the property was sold to Fowler despite the existence of a $250,000 bid
No. 09-1091                                                                                     3


from  a  competing  developer  who  had  already  secured  financing  and  invested  money  in
redevelopment plans.  Kaye further alleges that the DCD stopped the sale to this developer in
order to sell the property to Fowler for $10,000.

       At some point, Kaye complained publicly about D’Amato’s involvement in selling city‐
owned land to Kohler.  As a result, Kaye alleges that D’Amato publicly announced at a June
11, 2004 park dedication that Kaye was “blacklisted” from buying city land in the future.  Kaye
believes the goal of the public comment was to deter Kaye from any further public criticism of
D’Amato.  

       B.      The EVA Ordinance and Election

       In  addition  to  improperly  selling  and  financing  city‐owned  property,  Kaye  alleges
Defendants engaged in misconduct stemming from the enactment of a zoning ordinance in the
East Village Neighborhood.  D’Amato and Kohler worked with EVA directors to enact the
Conservation Overlay District Ordinance (“the Ordinance”), a restrictive historical preservation
zoning ordinance governing the East Village Neighborhood, which prohibits replatting lots or
renovating or building homes that look dissimilar from the lots and houses around them.  East
Village residents who opposed the ordinance spoke against it at a June 8, 2004 EVA meeting.



        Tensions surrounding the Ordinance continued, and in an undated incident, D’Amato
allegedly removed a “No Overlay District Ald. D’Amato” sign from Ordinance opposition
spokesperson Jill Bondar’s yard, followed up with a telephone message informing her that he
had taken the sign, and told her the Department of Public Works, the division of the City that
employs Bondar, was looking for whomever posted the sign.  Kaye alleges D’Amato acted with
the intent to intimidate or threaten Bondar in order to prevent her from protesting the EVA’s
and D’Amato’s actions with respect to the Ordinance.  

        In the next EVA Board election, property owners who disapproved of the incumbent
EVA  directors  supported  their  preferred  candidates.    Kaye  alleges  that  Kohler,  D’Amato,
Ferguson and Christopherson  fraudulently schemed via e‐mail to have their own candidates
elected over the objection of the majority.  The alleged purpose of this scheme was to ensure
that D’Amato and Kohler maintained control of the EVA, which would allow them to continue
favorable treatment to preferred developers.  The alleged scheme was executed by changing
the voting method from the simple majority vote required by the EVA bylaws, to a single
transferable voting method.  To change the voting method, Kaye alleges that Ferguson sent a
single e‐mail stating: “We need to vote in this order for At Large nominations: 1 Mark, 2 Todd,
3 Ginger, 4 Norbert – do not deviate from that order.  DO NOT vote for anyone else.”  He also
alleges that the neighborhood association was not informed of the new voting method until
No. 09-1091                                                                                         4


minutes before the election.  

       The new neighborhood association’s inaugural meeting was held on November 2, 2005.
Although the meeting was announced as a public meeting to address matters of public concern
and was held in a public building, three Milwaukee police officers and Ferguson’s son allegedly
stood at the entrance of the building in order to keep unidentified “disfavored citizens” from
entering the meeting.  Kaye contends that the officers threatened these unidentified residents
with arrest if they tried to enter the meeting.  He further alleges that D’Amato’s aide, Sam
Rowen, was witness to the incident.

     Kaye makes numerous other allegations, but they either are not relevant under his RICO
or WOCCA claims, do not implicate any Defendants, or do not evidence predicate acts.   
     C.    Procedural History

        On September 13, 2005, Kaye filed a complaint against Defendants alleging RICO and
WOCCA violations.  Defendants moved to dismiss pursuant to Federal Rule of Civil Procedure
12(b)(6) and to impose sanctions pursuant to Federal Rule of Civil Procedure 11.  The district
court  dismissed  Kaye’s  complaint  and  imposed  sanctions  against  him,  finding  that  his
allegations had no legal basis and that he should have known as much.  Kaye appealed.   We
declined to hear the appeal for lack of jurisdiction, finding that the orders were not final and
appealable.  Kaye v. City of Milwaukee, 258 F. App’x 17 (7th Cir. 2007).  On remand, Kaye filed
an  amended  complaint,  and  Defendants  moved  to  dismiss.    The  district  court  granted  the
motion, finding (1) that Kaye had pleaded only two predicate acts which amounted to isolated
events; and (2) that the two events did not demonstrate the continuity necessary to establish
a  pattern  of  racketeering.    The  district  court  also  granted  Defendants’  motion  to  impose
sanctions under Federal Rule of Civil Procedure 11.  Kaye now appeals. 

                                            II. Analysis

       A.      Legal Standards

       We review a district court’s order granting a motion to dismiss for failure to state a claim
de novo and affirm if the complaint fails to allege facts sufficient to “state a claim for relief that
is plausible on its face.”  Justice v. Town of Cicero, 557 F.3d 768, 771 (7th Cir. 2009) (quoting
Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009)).  The plausibility standard asks for more than a
possibility that a defendant has acted unlawfully.  Iqbal, 129 S. Ct. at 1949.  To survive a motion
to dismiss, a plaintiff must plead factual content that allows the court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.  Id.; Rodriguez v. Plymouth
Ambulance Serv., 577 F.3d 816, 820 (7th Cir. 2009).  We construe a complaint in the light most
favorable to the plaintiff, accepting as true all well‐pleaded facts, and drawing all reasonable
No. 09-1091                                                                                                   5


inferences in his favor.  Rodriguez, 577 F.3d at 820.

        While dismissal of a RICO claim is appropriate if the plaintiff fails to allege sufficient
facts to state a claim that is plausible on its face, the adequate number of facts varies depending
on the complexity of the case.  Limestone Dev. Corp. v. Vill. of Lemont, IL, 520 F.3d 797, 803 (7th
Cir. 2008) (quoting Bell Atlantic v. Twombly, 550 U.S. 544, 127 (2007)).  Allegations of fraud in
a civil RICO claim are subject to the heightened pleading standard set forth in Federal Rule of
Civil  Procedure  9(b),  which  requires  a  plaintiff  to  plead  all  allegations  of  fraud  with
particularity.    Slaney  v.  Int’l  Amatuer  Athletic  Fed’n,  244  F.3d  580,  597  (7th  Cir.  2001).    This
requires  specifying  the  time,  place,  and  content  of  the  alleged  fraudulent  communication.
Goren v. New Vision Int’l, Inc., 156 F.3d 721, 726 (7th Cir. 1998).

        A  RICO  claim  is  a  unique  cause  of  action  that  does  not  concern  all  instances  of
wrongdoing, but focuses on the limited purpose of “eradicating organized, long‐term, habitual
criminal activity.”  Gamboa v. Velez, 457 F.3d 703, 705 (7th Cir. 2006).  A RICO plaintiff must
prove four elements: (1) conduct; (2) of an enterprise; (3) through a pattern; (4) of racketeering
activity.  Id.  “Racketeering activity” in this case means “any act or threat involving . . . bribery
[or] extortion . . . which is chargeable under State law and punishable by imprisonment for
more than one year; or any act which is indictable under . . . section 1343 (relating to wire
fraud).”  18 U.S.C. § 1961(1).  A “pattern of racketeering activity” requires at least two predicate
acts  within  a  ten‐year  period.    18  U.S.C.  §  1961(5).    Establishing  a  pattern  also  requires  a
showing that “the racketeering predicates are related, and that they amount to or pose a threat
of continued criminal activity.”  H.J. Inc. v. Northwestern Bell Tel. Co., 492 U.S. 229, 239 (1989).

        We now turn to the elements in contention in this case.

        B.       Enterprise

        RICO makes it “unlawful for any person employed by or associated with any enterprise
engaged  in,  or  the  activities  of  which  affect,  interstate  or  foreign  commerce,  to  conduct  or
participate, directly or indirectly, in the conduct of such enterprise’s affairs through a pattern
of racketeering activity . . . .” 18 U.S.C. § 1962(c); Boyle v. United States, 129 S. Ct. 2237, 2243
(2009).  A RICO enterprise “includes any individual, partnership, corporation, association, or
other legal entity, and any union or group of individuals associated in fact although not a legal
entity.”  18 U.S.C. § 1961(4).  An association‐in‐fact includes “a group of persons associated
together for a common purpose of engaging in a course of conduct” and can be shown “by
evidence of an ongoing organization, formal or informal, and by evidence that the various
associates function as a continuing unit.”  Boyle, 129 S. Ct. at 2243. 
No. 09-1091                                                                                               6


        Kaye alleges the following four enterprises in his amended complaint: (1) the City Plan
Commission; (2) the Redevelopment Authority; (3) the ZND; and (4) the EVA..  None of these
by itself amounts to a separate RICO enterprise, which requires both interpersonal relationships
and  a  common  interest.    See  Boyle,  129  S.  Ct.  at  2244.    Although  Kaye  labels  each  of  these
organizations an enterprise, none of the allegations in his amended complaint suggests the
organizations themselves had any interest in Defendants’ misconduct.  Instead, his allegations
merely establish that the Defendants, though associated with these organizations, operated
collectively  in  their  individual  capacities.    However,  because  we  are  required  to  make  all
reasonable inferences in Kaye’s favor, and because there are clearer reasons Kaye’s claims fail,
we generously infer from his allegations an association‐in‐fact among Defendants.  We assume
that  Defendants  abused  their  positions  on  these  various  boards  to  band  together  for  the
purpose of facilitating an illicit land swap and engaged in other activities with the goal of
ensuring other privileges associated with the sale and development of the land.  
  
        C.      Predicate Acts

        Kaye alleges a number of predicate acts in his amended complaint, two of which the
district  court  found  to  have  been  properly  pleaded  under  the  Rule  12(b)(6)  standard
(D’Amato’s public “blacklisting” of Kaye and his barring “disfavored citizens” from a public
meeting).  In total, the alleged predicate acts include allegations of extortion, bribery, and fraud.

                1.      Extortion

        Kaye alleges three acts of extortion: (1) D’Amato’s public “blacklisting” of Kaye from
future  real  estate  dealings  with  the  City;  (2)  Milwaukee  police  officers’  threats  to  arrest
“disfavored citizens” who tried to enter a public neighborhood association meeting; and (3)
D’Amato’s removal of Jill Bondar’s yard sign and follow‐up phone message.  He alleges that
each of these acts violate the Wisconsin extortion statute, which states:

        Whoever,  either  verbally  or  by  any  written  or  printed  communication,
        maliciously threatens to accuse or accuses another of any crime or offense, or
        threatens or commits any injury to the person, property, business, profession,
        calling or trade, or the profits and income of any business, profession, calling or
        trade  of  another,  with  intent  thereby  to  extort  money  or  any  pecuniary
        advantage whatever, or with intent to compel the person so threatened to do any
        act against the person’s will or omit to do any lawful act, is guilty of a Class H
        felony.

Wis. Stat. § 943.30 (2005).
No. 09-1091                                                                                            7


        Of Kaye’s three extortion allegations, the district court found that two meet Wisconsin’s
definition of extortion.  First, Kaye alleges D’Amato publicly “blacklisted” him from future real
estate dealings with the city as a means of preventing Kaye’s public criticism of D’Amato’s
involvement in questionable sales of city‐owned land.  We agree with the district court that this
allegation meets Wisconsin’s extortion definition because it plausibly could involve the threat
of financial injury to Kaye, made by a defendant with the intent to prevent Kaye from engaging
in lawful criticism of a public official.  

        Second, Kaye alleges that Milwaukee police officers barred unidentified “disfavored
citizens” from entering the November 2, 2005 EVA meeting by threatening arrest.  Kaye asserts
that threatening these citizens with arrest in order to prevent them from lawfully attending the
meeting was extortion, and that the court should infer D’Amato was responsible even though
he was not personally present at the meeting, because one of his aides was a witness to the
event.  The district court concluded this was a logical inference, albeit not necessarily the correct
one, and agreed that Kaye’s allegations met Wisconsin’s definition of extortion.  We, however,
believe the district court was excessively generous.  In order to find a predicate act of extortion
from these allegations, we must infer not only that D’Amato was responsible from his aide’s
presence, but also that the officers actually barred someone from entering.  Kaye alleged in his
complaint that “disfavored citizens” were barred from the meeting, but he did not identify a
single  person  who  was  actually  barred.    While  we  are  required  to  make  all  reasonable
inferences in Kaye’s favor, the complaint does not contain facts to support these inferences, and
without them the claim is not plausible.  See Iqbal, 129 S. Ct. at 1944.  But, as discussed below,
because Kaye’s RICO claim fails for other reasons, we will assume for our purposes, as the
district court did, that “banning” these unidentified citizens sufficiently constitutes a  predicate
act under RICO. 

        Third, Kaye alleges that D’Amato engaged in extortion when he removed a political
opposition sign from Jill Bondar’s yard and subsequently left a phone message informing her
that police and city officials where she worked were looking for the person who posted it.  The
district  court  found  that  these  allegations  did  not  constitute  a  sufficiently  alleged  act  of
extortion.  In making its determination, the court took judicial notice of another case, Bondar v.
D’Amato, 2008 WL 906129 (E.D. Wis. Mar. 31, 2008), arising from the same event, in which the
court found that the sign in question was actually affixed to a city‐owned tree located on a
public thoroughfare – in front of Ms. Bondar’s property, not on it – in violation of a Milwaukee
City ordinance, and as such D’Amato was justified in removing the sign.  The district court
further concluded that D’Amato’s message could not reasonably be construed as threatening
or harassing.  Like the district court, we do not see how removing an illegally posted sign, and
leaving a message requesting information about the identity of the person who posted it, meets
the statutory definition of extortion.  
No. 09-1091                                                                                               8


                2.      Bribery

       Kaye alleges that Kohler and Fowler steered the sales of city‐owned Kane Place and
Humboldt Boulevard to one another as part of an illicit agreement.   He claims this constitutes
two acts of bribery in violation of the Wisconsin bribery statute, which states:

        Any public officer or public employee who directly or indirectly accepts or offers
        to accept any property or any personal advantage, which the officer or employee
        is not authorized to receive, pursuant to an understanding that the officer or
        employee will act in a certain manner in relation to any matter which by law is
        pending  or  might  come  before  the  officer  or  employee  in  the  officer’s  or
        employer’s capacity as such officer or employee or that the officer or employee
        will do or omit to do any act in violation of the officer’s or employee’s lawful
        duty.  

Wis. Stat. § 946.10 (2005).

       The district court found, and we agree, that Kaye’s bribery allegations lack the factual
support  to  constitute  sufficiently  alleged  predicate  acts.    Kaye  fails  to  allege  even  a  single
communication  between  Fowler  and  Kohler  or  any  other  fact  which  would  support  a
reasonable inference of an illicit agreement or that one sale was compensation for the other.
Kaye asked the court to infer such an agreement based on his allegations that he offered a
“better  proposal  and  higher  bid”  on  Kane  Place  and  that  another  developer  offered  a  bid
twenty‐five times higher than what Fowler paid for Humboldt Boulevard, but the district court
concluded that the city sold Kane Place to Kohler because her proposed project would be more
beneficial to city development and tax revenues, and sold Humboldt Boulevard to Fowler
because he was the only bidder. 

        Kaye  argues  that  the  district  court  improperly  relied  on  information  outside  the
complaint in dismissing his bribery allegations.  The district court, after concluding Kaye had
not alleged facts to support his accusations, cited to publicly available city land disposition
reports  which  indicated  that  the  sale  of  Kane  Place  to  Kohler  would  result  in  a  better
investment  and  higher  tax  revenue  for  the  city,  and  that  the  higher  bidder  on  Humboldt
Boulevard had failed to follow through on the sale, leaving Fowler as the only bidder.  

        We find no error in the district court’s analysis for two reasons.  First, Kaye’s bribery
accusations were wholly unsupported by factual allegations sufficient to meet the Twombly
standard.  Second, the land disposition reports are publicly available city documents of which
the district court permissibly took judicial notice.  See Pugh v. Tribune Co., 521 F.3d 686, 691 (7th
No. 09-1091                                                                                               9


Cir.  2008)  (“We  may  take  judicial  notice  of  documents  in  the  public  record  .  .  .  without
converting a motion to dismiss into a motion for summary judgment”); Palay v. United States,
349 F.3d 418, 425 (7th Cir. 2003).

         Kaye  also  argues  that  the  district  court  cannot  now  find  his  bribery  allegations
implausible when, in its first dismissal order, it found they were sufficiently pleaded.  While
the district court did, in fact, “presume” the bribery allegations to be properly pleaded in the
first complaint, it did so in an effort to not waste time on a complaint that was clearly deficient.
In its order dismissing Kaye’s amended complaint, the district court explained that “Kaye’s first
complaint  was  so  plainly  lacking  that  the  court  had  ample  reason  to  dismiss  it  without
unnecessarily expending even more time by examining fully the sufficiency of th[e] bribery
claims.”  Kaye v. D’Amato, 2008 WL 5263746, at *5 (E.D. Wis. Dec. 18, 2008).

        After more closely examining the bribery allegations in Kaye’s amended complaint, the
district court correctly concluded that Kaye has made no factual assertions that reasonably
support an inference of bribery.  Without additional factual allegations – at a minimum, an
allegation of some communication between Fowler and Kohler indicating an agreement to
“swap” the land – Kaye has not “nudged his claims . . . across the line from conceivable to
plausible.”  Iqbal, 129 S. Ct. at 1952 (citation omitted).

                3.      Fraud Claim Inadequate

       Like most of Kaye’s claims, his allegation of fraud fails to meet the definition of a RICO
predicate act.  Kaye alleges that Defendants used e‐mail to organize themselves and create a
new voting method in order to elect people to the EVA Board who would otherwise not have
received  a  majority  vote.    Supposedly,  the  new  method  violated  the  EVA  bylaws,  which
required a simple majority vote, and Defendants announced the new method to voters minutes
before the election, presumably so voters would not have time to object.  These allegations do
not amount to a claim under the federal wire fraud statute. 

        An act of wire fraud requires a showing that (1) Defendants participated in a scheme to
defraud; (2) Defendants intended to defraud; and (3) Defendants used wires in furtherance of
the fraudulent scheme.  United States v. Radziszewski, 474 F.3d 480, 484‐85 (7th Cir. 2007).  “A
scheme to defraud requires ‘the making of a false statement or material misrepresentation, or
the  concealment  of  material  fact.’”  United  States  v.  Sloan,  492  F.3d  884,  890  (7th  Cir.  2007)
(quoting United States v. Stevens, 421 F.3d 503, 507 (7th Cir. 2005).   

        The district court noted that Kaye failed to allege any misrepresentation, omission, or
half‐truth, and alleged only one communication – an e‐mail that was not directed toward any
No. 09-1091                                                                                       10


of  the  victims  of  the  alleged  scheme,  nor  alleged  to  be  dishonest.    Although  a  wire
communication need not itself contain a misrepresentation, Schmuck v. United States, 489 U.S.
705, 712‐15 (1989), it must be “incidental to an essential part of the scheme.”  Pereira v. United
States, 347 U.S. 1, 8 (1954).  The district court found, and we agree, that Kaye has not alleged a
situation in which anyone was misled or fraudulently induced to engage in activity to their
detriment.

         Although Kaye’s allegations, if true, may amount to questionable conduct on the part
of Defendants, “[n]ot all conduct that strikes a court as sharp dealing or unethical conduct is
a ‘scheme or artifice to defraud’” as those terms are used in the mail and wire fraud statutes.
Reynolds v. East Dyer Dev., 882 F.2d 1249, 1252 (7th Cir. 1989) (holding that seller’s failure to
disclose known soil conditions was not a scheme to defraud where seller did not affirmatively
lie to buyer).  Kaye’s allegation of wire fraud is supported by a single e‐mail sent to supporters
of the new voting method, and contained no misrepresentations or false statements.  This is not
enough to sufficiently allege a predicate act of wire fraud.            Kaye also alleges various acts
of  honest  services  fraud  relating  several  transactions  surrounding  the  alleged  land  swap.
However,  the  allegations  fail  to  meet  Federal  Rule  of  Civil  Procedure  9(b)’s  heightened
pleading standard.  Specifically, Kaye failed to allege facts including who, what, when, where,
and how, for each of his honest services fraud allegations.  See DiLeo v. Ernst & Young, 901 F.2d
624, 627 (7th Cir. 1990) (allegations of fraud require pleading who, what, when, where, and
how); Slaney, 244 F.3d at 597 (RICO plaintiff must describe acts of fraud with specificity and
state  the  time,  place,  and  content  of  the  false  representations,  the  method  by  which  the
representations were communicated, and the identities of the parties to the representations).
 
         Of the numerous predicate acts alleged by Kaye, the district court concluded that only
two acts of extortion were sufficiently pleaded.  As discussed previously, the extortion claim
involving the police officers was specious, and without it Kaye cannot establish the “pattern
of racketeering activity” required by RICO.  See H.J., 492 U.S. at 237 (a pattern of racketeering
requires a minimum of two predicate acts).  However, because the deficiencies in Kaye’s RICO
claim only become clearer as we engage in further analysis, we will continue under the district
court’s assumption that two predicate acts were adequately pleaded.  

       D.      Pattern of Racketeering Activity

        In addition to requiring at least two predicate acts, a pattern of racketeering requires a
plaintiff show “the racketeering predicates are related, and that they amount to or pose a threat
of continued criminal activity.”  H.J., 492 U.S. at 239; Gamboa, 457 F.3d at 705‐06.  We agree that
the two predicate acts the district court found sufficient could be considered related in the sense
that they shared the common objectives of influencing decisions with respect to city‐owned
No. 09-1091                                                                                                11


land, and keeping Kaye and others from protesting D’Amato’s involvement in those matters.
However, Kaye has not met the additional requirement of continuity.

         In addition to showing that acts are related, Kaye must demonstrate “that they amount
to  or  pose  a  threat  of  continued  criminal  activity.”    H.J.,  492  U.S.  at  239  (emphasis  added);
Gamboa, 457 F.3d at 705‐06.  The continuity requirement can be a closed‐ended or an open‐
ended concept, “referring either to a closed period of repeated conduct, or to past conduct that
by its very nature projects into the future with a threat of future repetition.”  H.J., 492 U.S. at
241.  Open‐ended continuity is not an issue here because, as conceded by Kaye, Defendants no
longer hold their public offices.  The question, therefore, is whether Kaye has shown closed‐
ended continuity.

        In order to demonstrate closed‐ended continuity, Kaye must allege “a series of related
predicates extending over a substantial period of time.”  Id.  “Predicate acts extending over a
few  weeks  or  months  and  threatening  no  future  criminal  conduct  do  not  satisfy  this
requirement[.]”  Id. (emphasis added).  Similarly, while a minimum of two predicate acts are
required,  two  acts  are  normally  not  sufficient.    H.J.,  492  U.S.  at  236‐38;  Uni*Quality,  Inc.  v.
Infotronx, Inc., 974 F.2d 918,  922 (7th Cir. 1992).  “The underlying rationale is that the duration
and repetition of the criminal activity carries with it an implicit threat of continued criminal
activity in the future.”  Midwest Grinding Co., Inc. v. Spitz, 976 F.2d 1016, 1022‐23 (7th Cir. 1992).
Closed‐ended continuity is properly alleged only by “demonstrating a closed‐ended conspiracy
that existed for such an extended period of time that a threat of future harm is implicit.”  Spitz,
976 F.2d at1023; Roger Whitmore’s Auto. Servs., Inc. v. Lake County, IL, 424 F.3d 659, 673 (7th Cir.
2005).

        In determining whether closed‐ended continuity exists, we have often used the multi‐
factor continuity test outlined in Morgan v. Bank of Waukegan, 804 F.2d 970, 975 (7th Cir. 1986).
These factors “include the number and variety of predicate acts and the length of time over
which they were committed, the number of victims, the presence of separate schemes and the
occurrence of the distinct injuries.”  Id. at 975.  While helpful, no one factor is dispositive and
we should seek to achieve the “natural and commonsense” result, consistent with Congress’
intent to eradicate long‐term criminal conduct.  Roger Whitmore’s Auto. Servs., 424 F.3d at 673;
Vicom, Inc. v. Harbridge Merchant Servs. Inc., 20 F.3d 771, 780 (7th Cir. 1994).  For instance, when
a  complaint  presents  a  distinct  and  non‐recurring  scheme  with  a  built‐in  end  point  and
provides no indication that Defendants have engaged or will engage in similar misconduct, the
complaint does not sufficiently allege continuity even if the purported scheme takes years to
unfold, involves a variety of criminal acts, and targets more than one victim.  Gamboa, 457 F.3d
at 708 (reversing the district court’s finding of continuity even though the Morgan factors had
been met). 
No. 09-1091                                                                                           12



        Kaye has not satisfied closed‐ended continuity because he has only sufficiently pleaded
two  predicate  acts,  the  duration  between  which  was  only  about  seven  months.    We  have
repeatedly found this and greater periods of time insufficient.  See Midwest Grinding, 976 F.2d
at 1024 (collecting cases in which periods from several months to several years were found
inadequate).  When we look at Kaye’s allegations in their entirely, it is obvious that there never
was  a  substantial  is  no  threat  of  future  harm  to  Kaye,  implicit  or  otherwise,  and  thus  no
continuity.  Among the myriad of allegations in his complaint, the only identifiable harm to
him  personally  stems  from  the  sale  of  Kane  Place.    All  of  the  acts  alleged  by  Kaye  were
wrapped up in one general scheme to control the sale and development of specific city‐owned
land.  Once this was accomplished, the scheme would have ended, and so his allegations do
not meet RICO’s continuity requirement.  See Gamboa, 457 F.3d at 708.  Because he failed to
show continuity the district court correctly dismissed Kaye’s complaint.   

        In addition, we agree with the district court that the real victim of the alleged land swap
would be the City of Milwaukee, not Kaye.  Kaye cannot show that he is a victim or that he
suffered any injury.  Anza v. Ideal Steel Supply Corp., 547 U.S. 451 (2006), and James Cape & Sons
Co. v. PCC Construction Co., 453 F.3d 396 (7th Cir. 2007), are determinative on this point.  A civil
RICO plaintiff must properly allege the RICO violation was the proximate cause of his injury.
James Cape, 453 F.3d at 403 (citing Anza, 547 U.S. 451).  The proper determination of proximate
case is “whether the alleged violation led directly to the plaintiff’s injuries.”  Anza, 547 U.S. at
461.  Relying in large part on Anza, this court in James Cape found that the plaintiff’s alleged loss
of sales was not proximately caused by a bid‐rigging scheme because a “court could never be
certain whether [the plaintiff] would have won any of the contracts that were the subject of the
conspiracy for any number of reasons unconnected to the asserted pattern of fraud.”  James
Cape, 453 F.3d at 403 (citation and quotation omitted).  Just like the plaintiff in James Cape, Kaye
cannot demonstrate that the city would have sold him the Kane Place property had they not
decided to sell it to  Kohler.  This leaves the City of Milwaukee, which “is fully capable of
pursuing appropriate remedies” itself.  Id. at 404 fn.6.

       For the foregoing reasons we AFFIRM the decision of the district court in dismissing
Kaye’s amended complaint for failure to state a claim.1

          E.      Rule 11 Sanctions

        We review the district court’s imposition of Rule 11 sanctions for abuse of discretion.
 Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 405 (1990); Corley v. Rosewood Care Ctr. Inc. of
Peoria, 388 F.3d 990, 1013‐14 (7th Cir. 2004).  Rule 11 permits sanctions where a party presents
the court with a pleading “that to the best of the person’s knowledge, information, and belief,
formed after an inquiry reasonable under the circumstances,” is not “warranted by existing


1
    Because WOCCA employs the same legal structure as RICO, dismissal of all counts is appropriate.
No. 09-1091                                                                                             13


law.”    Fed.  R.  Civ.  P.  11(b)  &  (c).    A  district  court  abuses  its  discretion  only  “when  no
reasonable person could have taken the same view it adopted.”  Divane v. Krull Elec. Co., 319
F.3d 307, 314 (7th Cir. 2003).

        The district court twice found that Kaye failed to plead a RICO cause of action.  After
analyzing Kaye’s original complaint, the district court found that Kaye, as an attorney, should
have known that: (1) theft is not a RICO predicate act; (2) the complaint did not allege facts that
constitute extortion; (3) fraud allegations must be pleaded with particularity; (4) the alleged
bribery scheme did not constitute a pattern of racketeering; and (5) a RICO enterprise is defined
by its structure, duration, and organization, not by its purpose and conduct.  After the district
court gave Kaye the opportunity to amend, it dismissed his amended complaint for many of
the  same  deficiencies,  including  his  obvious  inability  to  establish  continuity.    Even  after
generously finding that Kaye sufficiently pleaded two predicate acts, which is debatable, it
concluded that the two acts amounted to isolated events that did not demonstrate continuity
and therefore did not amount to a pattern of racketeering.  The district court stated that it was
awarding sanctions because Kaye, as an attorney, filed a RICO claim that was unsupported in
fact or law.  It further stated that  sanctions were appropriate because Defendants incurred
considerable expenses defending Kaye’s serious yet demonstrably frivolous claims.

       Although Kaye’s alleges that Defendants engaged in unethical activities, it is not the
kind of activity a RICO cause of action requires.  Congress enacted RICO to target long‐term
criminal activity, not as a means of resolving routine commercial disputes.  Midwest Grinding,
976 F.2d at 1019, 1022.  This  well‐established fact should have been clear to any attorney,
including Kaye, after minimal research.  Given the district court’s thorough analysis of Kaye’s
obviously deficient RICO claim and its reasonable explanation for awarding sanctions, we see
no reason to find that the district court abused its discretion.  Therefore, we AFFIRM.